895 N.E.2d 116 (2008)
In the Matter of Katherine E. JACKEL, Respondent.
No. 98S00-0810-DI-544.
Supreme Court of Indiana.
October 15, 2008.

PUBLISHED ORDER IMPOSING RECIPROCAL DISCIPLINE
The Indiana Supreme Court Disciplinary Commission filed a "Verified Notice of Foreign Discipline and Petition for Issuance of an Order to Show Cause," advising that Respondent was disciplined by the State of Ohio and requesting, pursuant to Indiana Admission and Discipline Rule 23(28) that reciprocal discipline be imposed in this stale. This case is now before this Court for final resolution.
Respondent was admitted 10 practice law in Indiana and in Ohio. On May 1, 2008, the Supreme Court of Ohio found Respondent's conduct violated that jurisdiction's rules of professional conduct. *117 For this misconduct. Respondent was suspended from the practice of law in Ohio for two years. Respondent has executed an "Affidavit Waiving Service of Process and Consenting to Jurisdiction and Disciplinary Sanction." stating that she consents to suspension in Indiana for two years "and until she is reinstated thereafter to the practice of law in Indiana pursuant to Indiana Admission and Discipline Rule 23(4)."
Being duly advised, the Court suspends Respondent from the practice of law in this state for a period of two years, effective immediately. Respondent is ordered to fulfill the duties of a suspended attorney under Admission and Discipline Rule 23(26). Pursuant to Respondent's consent, at the conclusion of that period, Respondent may petition this Court for reinstatement to the practice of law in this state under Admission and Discipline Rule 23(4).
The Clerk of this Court is directed to forward notice of this Order to Respondent or Respondent's attorney, to the Indiana Supreme Court Disciplinary Commission, to the Supreme Court of Ohio, to all other entities entitled to notice under Admission and Discipline Rule 23(3)(d). and to Thomson/West for publication in the bound volumes of this Court's decisions.
All Justices concur.